  Case 4:19-cv-00877-ALM Document 15 Filed 12/20/19 Page 1 of 1 PageID #: 96



UAET (02-2008)




                 Unopposed Application for Extension of Time to Answer Complaint
                     Attach this form to the Application for Extension of Time to Answer Complaint event.



C ASE   AND      D EADLINE INFORMATION



Civil Action No.: 4:19-cv-877
Name of party requesting extension: Coolpad Group Limited
Is this the first application for extension of time in this case?                         ✔ Yes
                                                                                              No
            If no, please indicate which application this represents:                         Second
                                                                                              Third
                                                                                              Other ___________
Date of Service of Summons: 12/04/19
Number of days requested:                   ✔ 30 days
                                                 15 days
                                                 Other _____ days
New Deadline Date: 01/24/20                      (Required)


A TTORNEY FILING       APPLICATION INFORMATION




            Full Name: Christopher Ryan Pinckney - ATTORNEY FOR PLAINTIFF ONLY
            State Bar No.: 24067819
            Firm Name: Antonelli, Harrington & Thompson LLP
            Address: 4306 Yoakum Blvd., Suite 450
                         Houston, TX 77006


            Phone: 713-581-3000
            Fax: 713-581-3020
            Email: ryan@ahtlawfirm.com
                  A certificate of conference does not need to be filed with this unopposed application.
